DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 09/20/22 (“Amend.”), in which: claims 1 and 5 are amended and the rejection of the claims are traversed.  Claims 1-20 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments filed 09/20/22 have been fully considered but are not persuasive.  
Applicant argues on pages 12 and 13 of the instant Remarks:
However, Applicant respectfully notes that Ha does not disclose the display panel as claimed. More particularly, Applicant respectfully notes that Ha does not disclose that the display panel comprising: a first substrate including a first surface and a second surface, wherein the first substrate includes a portion defining the display area, and a plurality of portions defining the plurality of peripheral area, respectively; a second substrate disposed opposite to the first substrate, wherein the second substrate includes a portion defining the display area, and a plurality of portions defining the plurality of peripheral area, respectively, and the first surface of the first substrate is disposed closer to the second substrate than the second surface of the first substrate is, and the plurality of pixels is disposed between the portion of the first substrate defining the display area and the portion of the second substrate defining the display area; a first external signal line disposed on the first surface of the first substrate in a first peripheral area of the plurality of peripheral areas and connected to an external device, wherein the first surface of the first substrate is between the first external signal line and the second surface of the first substrate; and a first through-hole terminal comprising a conductive material filled in a hole defined completely through the first substrate in an area in which the first external signal line is disposed, wherein the first external signal line is connected to a driving circuit unit via the first through-hole terminal, the driving circuit unit being disposed on the second surface of the first substrate and overlapping the first through-hole terminal.” (Emphasis added)
Applicant respectfully notes that the flexible base film 110 of Ha, which the Examiner allegedly disclosed is analogous to the first substrate of the claimed display panel, is not a substrate of a display panel 20 including a portion defining the display area of the display panel. Rather, the flexible base film 110 is a based film of a chip on film package 100 connected to a display panel 10, as stated in the paragraphs [0047]- [0069].

The examiner respectfully disagrees.  In response to the amendment, (...and overlapping the first through-hole terminal) Ha illustrates in Fig. 9, the driving circuit, 200 partially overlapping the through-hole terminal, 126.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues on page 13 of the instant Remarks:
Furthermore, Applicant respectfully notes that Koide does not cure the deficiencies of Ha noted above. More particularly, Applicant respectfully notes that it would have not been obvious to modify the flexible base film 110 of the chip on film package 100 of Ha in view of any display substrate SUB1 or SUB2 of Koide. Applicant respectfully notes that the Examiner fails to identify any reason that would have prompted a person of ordinary skill in the art in the relevant field to modify the flexible base film 110 of the chip on film package 100 of Ha in view of any display substrate SUB1 or SUB2 of Koide, which is analogous to the display panel 20 of Ha, in the way the claimed invention does.

The examiner respectfully disagrees.  Koide cites wanting to reduce the width of the frame [0003]) and using the known technique in the combination of references using the teachings of Koide, to provide such an advantage.    
The test for obvious is what the combined teachings of those references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983).
Additionally, the Applicant has not provided any evidence indicating analogous art, Ha and Koide, when combined, would be inoperable.  Therefore, the teachings provided by Ha and Koide suggests to one of ordinary skill in the art, the structure defined in claims 1 and 5. 


Allowable Subject Matter
Claim 4 is allowed.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (US Publication 2014/0246687) in view of Koide (US Publication 2018/0033800).
Regarding independent claim 1, Ha teaches a display panel which comprises:
a display area in which a plurality of pixels is arranged and a plurality of peripheral areas surrounding the display area, (Figs. 2, 7 and 8 illustrate a display area, 20 and area outside of area 20 is considered a peripheral area.  Although Ha does not explicitly teach the display area has pixels, it is well-known in the art for a display area of a display panel to comprise pixels);
the display panel comprising: 
a first substrate; including a first surface and a second surface; a second substrate disposed opposite to the first substrate, wherein the first surface of the first substrate is disposed closer to the second substrate than the second surface of the first substrate is; (Figs. 6 illustrates a first substrate, 110 and a second substrate, 30 (touch panel substrate) opposite to each other and having the above surfaces on the first substrate.  Fig. 9 illustrates the first surface being on the side of units 210/300 and the second surface being on side of unit, 200.  When the device is in the configuration of Fig. 6, the first surface of the first substrate is closer to the second substrate than the second surface of the first substrate);
a first external signal line disposed on the first surface of the first substrate in a first peripheral area of plurality of peripheral areas and connected to an external device; (Fig. 1 illustrates a first external signal line, fifth lead line, 144 is disposed on the first surface of the first substrate in a first peripheral area (see Fig. 9) and connected to an external device, 300);
wherein the first surface of the first substrate is between the first external signal line and the second surface of the first substrate; and (The first surface of the first substrate is between the first external signal line and second surface of the first substrate);
and a first through-hole terminal comprising a conductive material filled in a hole defined completely through the first substrate in an area in which the first external signal line is disposed, wherein the first external signal line is connected to a driving circuit unit via the first through-hole terminal (See Fig. 9 and through hole, 126 which electrically connects the external device with the driving circuit unit);
the driving circuit unit being disposed on the second surface of the first substrate and overlapping the first through-hole terminal (see Fig. 9 an driving circuit unit, 200 partially overlapping through-hole terminal, 126).
Although Ha illustrates in Fig. 6 of the first substrate having a peripheral area, Ha does not explicitly disclose:
wherein the first substrate includes a portion defining the display area, and a plurality of portions defining the plurality of peripheral area, respectively; the second substrate includes a portion defining the display area, and a plurality of portions defining the plurality of peripheral area, respectively..... and the plurality of pixels is disposed between the portion of the first substrate defining the display area and the portion of the second substrate defining the display area;
However, in the same field of endeavor, Koide illustrates a first substrate, SUB1 and a touch panel (second) substrate, SUB2 ([0064]).  In Fig. 1, Koide illustrates the first and second substrate having a display area, DA and an area outside the display area as a peripheral area.  Fig. 2 illustrates a plurality of pixels in the display area.  Additionally, Koide discloses a sealant, SE illustrated by hashtags in Fig. 1, ([0031]) is located in the peripheral areas.  As illustrated in Fig. 8, the sealant combines (connects) the first, SUB2 and second substrate, SUB1 into one larger device.  The figures also illustrate the through-hole terminal disposed in the sealant area as well as the teachings of being able to provide a through-hole through a substrate.
Ha teaches a base process/product of a touch display panel having a first and second substrate in addition to the above claimed structural limitations as indicated as being taught by Ha, which the claimed invention can be seen as an improvement in that the display device has a reduced number of components ([0007]).  Koide teaches a known technique of a touch display device that comprises wherein the first substrate includes a portion defining the display area, and a plurality of portions defining the plurality of peripheral area, respectively; the second substrate includes a portion defining the display area, and a plurality of portions defining the plurality of peripheral area, respectively and the plurality of pixels is disposed between the portion of the first substrate defining the display area and the portion of the second substrate defining the display area is comparable to the base process/product.
Koide’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ha and the results would have been predictable and resulted in the touch display device of Ha comprising wherein the first substrate includes a portion defining the display area, and a plurality of portions defining the plurality of peripheral area, respectively; the second substrate includes a portion defining the display area, and a plurality of portions defining the plurality of peripheral area, respectively..... and the plurality of pixels is disposed between the portion of the first substrate defining the display area and the portion of the second substrate defining the display area, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 2, Ha, in view of Koide, discloses the display panel of claim 1, wherein:
the second substrate is combined with the first substrate in a staggered structure to expose the first through-hole terminal (See Ha, Figs. 6 and 9).
Regarding dependent claim 3, Ha, modified by Koide, discloses the display panel of claim 1, wherein:
the plurality of peripheral areas comprise a sealant area in which a sealing member which combines the first and second substrates is disposed, and the first through-hole terminal is disposed in the sealant area (See teachings of Koide in claim 1).

Claim 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugisawa (hereinafter “Sugis”) (US Publication 2020/0161409) in view of Koide (US Publication 2018/0033800) and in further view of Ha (US Publication 2014/0246687). 
Regarding independent claim 5, Sugis teaches a tiled display apparatus comprising: 
a plurality of display panels arranged in a matrix form; (Sugis illustrates in Fig. 4B of a display device comprising four display panels, DP arranged in a matrix form [0132]);
 and a driving circuit unit which drives at least one of the plurality of display panels, (In [0116], Sugis teaches of having signal transferred from the outside for controlling the driver circuit via the external input terminals, Flexible printed circuit, 74, wherein the driver circuit drives the display panel);
a substrate…..wherein the substrate comprises a first substrate and a second substrate disposed opposite to each other, a plurality of pixels is disposed between the display area of the first substrate and the display area of second substrate; (Sugis also illustrates in reference to Fig. 11A, of having a display panel with two substrates, 510 and 770 and having a functional layer, 520 in between, which includes a display element (pixel). [0238]. Sugis further teaches in Fig. 2B, with reference to the Figures of 1A/1B, of having a plurality of pixels and the pixels being located between two substrate, 361 and 371);
 (See Fig. 11B, substrates, 770 and 510);
wherein each of the plurality of display panels comprises:
Although Sugis teaches of using a plurality of display panels and having a driver circuit for driving the display panel, Sugis does not explicitly teach:
a substrate divided into a display area and a peripheral area surrounding the display area; wherein the substrate comprises a first substrate and a second substrate disposed opposite to each other and divided into the display area and the peripheral area surrounding the display area, the first substrate includes a first surface and a second surface, and the first surface of the first substrate is disposed closer to the second substrate than the second surface of the first substrate is; 
However, in the same field of endeavor, Koide illustrates a first substrate, SUB1 and a touch panel (second) substrate, SUB2 ([0064]).  In Fig. 1, Koide illustrates the first and second substrate having a display area, DA and an area outside the display area as a peripheral area (hashed marks).  Fig. 2 illustrates a plurality of pixels in the display area.  Additionally, Koide discloses a sealant, SE illustrated by hashtags in Fig. 1, ([0031]) is located in the peripheral areas.  As illustrated in Fig. 8, the sealant combines (connects) the first, SUB2 and second substrate, SUB1 into one larger device.  The figures also illustrate the through-hole terminal disposed in the sealant area.
Sugis teaches a base process/product of a touch display panel having a first and second substrate in addition to the above claimed structural limitations as indicated as being taught by Ha, which the claimed invention can be seen as an improvement in that the touch display device is highly reliable ([0007]).  Koide teaches a known technique of a touch display device that comprises wherein the first substrate includes a portion defining the display area, and a plurality of portions defining the plurality of peripheral area, respectively; the second substrate includes a portion defining the display area, and a plurality of portions defining the plurality of peripheral area, respectively and the plurality of pixels is disposed between the portion of the first substrate defining the display area and the portion of the second substrate defining the display area is comparable to the base process/product.
Koide’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Sugis and the results would have been predictable and resulted in the touch display device of Sugis comprising wherein a substrate divided into a display area and a peripheral area surrounding the display area; wherein the substrate comprises a first substrate and a second substrate disposed opposite to each other and divided into the display area and the peripheral area surrounding the display area, the first substrate includes a first surface and a second surface, and the first surface of the first substrate is disposed closer to the second substrate than the second surface of the first substrate is, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
The combination of Sugis and Koide do not explicitly disclose:
an external signal line disposed on the first  surface of the first substrate in the peripheral area of the substrate and connected to an external device; , wherein the first surface of the first substrate is between the external signal line and the second surface of the first substrate; and a through-hole terminal comprising a conductive material filled in a hole defined completely through the substrate in an area in which the external signal line is disposed, wherein the external signal line is connected to a driving circuit unit via the first through-hole terminal, the driving circuit unit behind disposed on the second surface of the first substrate and overlapping the first through-hole terminal
Ha discloses in Figs. 6 a first substrate, 110 and a second substrate, 30 opposite to each other and having the above surfaces on the first substrate.  Fig. 9 illustrates the first surface being on the side of units 210/300 and the second surface being on side of unit, 200.  When the device is in the configuration of Fig. 6, the first surface of the first substrate is closer to the second substrate than the second surface of the first substrate. Fig. 1 illustrates a first external signal line, fifth lead line, 144 is disposed on the first surface of the first substrate in a first peripheral area (see Fig. 9) and connected to an external device, 300.  The first surface of the first substrate is between the first external signal line and second surface of the first substrate. Furthermore, in Fig. 9, Ha discloses a through hole, 126 which electrically connects the external device with the driving circuit unit and driving circuit unit, 200 disposed behind an outer surface of the first substrate and partially overlapping through-hole terminal, 126.
Sugis teaches a base process/product of having a plurality of display panel arranged in a matrix form and a driving circuit unit, which the claimed invention can be seen as an improvement in that the display panel provides a larger display.  Ha teaches a known technique of an external signal line disposed on the first  surface of the first substrate in the peripheral area of the substrate and connected to an external device; , wherein the first surface of the first substrate is between the external signal line and the second surface of the first substrate; and a through-hole terminal comprising a conductive material filled in a hole defined completely through the substrate in an area in which the external signal line is disposed, wherein the external signal line is connected to a driving circuit unit via the first through-hole terminal, the driving circuit unit behind disposed on the second surface of the first substrate, wherein the first surface of the first substrate is between the external signal line and the second surface of the first substrate; and a through-hole terminal comprising a conductive material filled in a hole defined completely through the substrate in an area in which the external signal line is disposed, wherein the external signal line is connected to a driving circuit unit via the first through-hole terminal, the driving circuit unit behind disposed on an outer surface of the first substrate that is comparable to the base process/product.
Ha’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Sugis/Koide and the results would have been predictable and resulted in an external signal line disposed on the first  surface of the first substrate in the peripheral area of the substrate and connected to an external device; , wherein the first surface of the first substrate is between the external signal line and the second surface of the first substrate; and a through-hole terminal comprising a conductive material filled in a hole defined completely through the substrate in an area in which the external signal line is disposed, wherein the external signal line is connected to a driving circuit unit via the first through-hole terminal, the driving circuit unit behind disposed on the second surface of the first substrate, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 9, Sugis, as modified by Koide and Ha, discloses the tiled display apparatus of claim 5, wherein:
the plurality of peripheral areas comprise a sealant area in which a sealing member which combines the first and second substrates is disposed, and the first through-hole terminal is disposed in the sealant area (See teachings of Koide in claim 5).
Regarding dependent claim 10, Sugis, as modified by Koide and Ha, discloses the tiled display apparatus of claim 5, wherein the substrate of the each of the plurality of display panels comprises: 
a first substrate through which the through-hole terminal disposed in a first peripheral area thereof; and a second substrate combined with the first substrate, wherein the first substrate and the second substrate are combined in a non-staggered structure (Sugis illustrates in Fig. 14A of the first and second substrates non-staggered in the Y1-Y2 direction.  Koide illustrates the through-hole terminal disposed in a first peripheral area and the first and second substrate are combined in a non-staggered structure in the X-direction (Fig. 1)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sugisawa (hereinafter “Sugis”) (US Publication 2020/0161409) in view of Koide (US Publication 2018/0033800), Ha (US Publication 2014/0246687) and in further view of Tomoda (US Publication 2017/0140679).
Regarding dependent claim 11, Sugis, as modified by Koide and Ha, discloses the tiled display apparatus of claim 5, wherein:
the driving circuit unit is connected to a display panel disposed at an outer side of a group of the plurality of display panels, which is arranged in one direction, (Sugis, Fig. 4B illustrates a plurality of display panels arranged in one direction and wherein a driving circuit ([0116]) is connected to the display panel disposed at an outer side of the group of display panels);
The combination of references do not explicitly disclose:
and the driving circuit unit provides a driving signal to the group of the plurality of display panels arranged in the one direction 
However, in the same field of endeavor, Tomoda discloses in references to Figs. 6-10, starting at [0064] of having a driving circuit, 111 which provides signals to a plurality of display panels but also provides a signal to one display panel located at an outer area of a group of panels, wherein the signal is then transmitted to the other display panels by via holes, 224, ([0073])).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the tile display apparatus in the combination of Sugis/Ha/Koide; to include the above feature, as disclosed Tomoda to provide a drive circuit which directly transmits display signals ([0021]) to a display.
Regarding dependent claim 12, Sugis, as modified by Koide, Ha and Tomoda, discloses the tiled display apparatus of claim 11, wherein the group of the plurality of display panels arranged in the one direction comprises: 
a first substrate comprising a first external signal line arranged in a first peripheral area and a second external signal line arranged in a second peripheral area facing the first peripheral area; (Koide further discloses in reference to Fig. 1 illustrates a first substrate, SUB1 comprising a first external signal line, W3 arranged in a first peripheral area and a second external signal line, W4 arranged in a second peripheral area facing the first peripheral area);
a second substrate combined to the first substrate and comprising a third external signal line disposed in the first peripheral area; (Koide’s, second substrate, SUB2 which is combined to the first substrate and comprises a third external signal line, W1 in the first peripheral area);
a first through-hole terminal disposed through the second substrate of an area where the third external signal line is disposed; (Figs. 1/8 of Koide further illustrate a first through-hole terminal disposed in the second substrate, SUB2 in an area where the third external signal line, W1 is disposed);
and a second through hole terminal spaced apart from the first through hole terminal and disposed through the second substrate of an area where the third external signal line is disposed (Fig. 1 further illustrates a second through hole terminal spaced apart from the first through hole terminal disposed through the second substrate of area where the third external signal line, W1 is disposed).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugisawa (hereinafter “Sugis”) (US Publication 2020/0211929) in view of  Koide (US Publication 2018/0033800), Ha (US Publication 2014/0246687), Tomoda (US Publication 2017/0140679) and in further view of Min (US Publication 2013/0169558).
Regarding dependent claim 6, Sugis, as modified by Koide, Ha and Tomoda, discloses the tiled display apparatus of claim 5, but do not explicitly disclose, wherein the driving circuit unit comprises: 
a flexible circuit film connected to the through-hole terminal exposed on the outer surface of the fist substrate opposite to the inner surface of the first substrate on which the external signal line is disposed; and a printed circuit board connected to the flexible circuit film
However, in the same field of endeavor, Min discloses of having a substrate, 200 divided into a display and peripheral area ([0043]).  Furthermore, Min illustrates an external signal line, 222 disposed in the peripheral area of the substrate and connects to an external device ([0054]) via a flexible circuit film, 320/321 ([0036, 0047]).  The external device, as cited by Min, can be a signal-processing chip, which is well known to be on a PCB.  The connection between the external signal line and the flexible circuit film is provided by a through-hole terminal, 420 which is filled with a conductive material ([0048]) and is disposed in an area of the external signal line (See Fig. 3). As previously cited, Min discloses the flexible circuit film connected, 320/321 connected to the through-hole terminal, 420 and further discloses a second surface opposite to a first surface of the substrate on which the external signal line, 222 is disposed and further discloses a sensing chip (printed circuit board) connected to the flexible circuit film.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Sugis with the above cited features of Min to provide a touch display manufactured using a roll-to-roll process.
Regarding dependent claim 13, Sugis, as modified by Koide, Ha and Tomoda, discloses the tiled display apparatus of claim 12, wherein the driving circuit unit comprises: 
Although Sugis teaches of using a plurality of display panels and having a driver circuit for driving the display panel and Koide, a third external signal line of the display panel, the combination of Sugis and Koide do not explicitly teach:
a flexible circuit film connected to the…external signal line of the display panel; and a printed circuit board connected to the flexible circuit film.
Min discloses the flexible circuit film connected, 320/321 connected to the through-hole terminal, 420 and further discloses a second surface opposite to a first surface of the substrate on which the external signal line, 222 is disposed and further discloses a sensing chip (printed circuit board) connected to the flexible circuit film.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Sugis, Koide and Tomoda with the above cited features of Min to provide a touch display manufactured using a roll-to-roll process.
a flexible circuit film connected to the third external signal line of the display panel (The combination of references disclose the third external signal connected to the flexible circuit film to provide signals to the touch display panel).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sugisawa (hereinafter “Sugis”) (US Publication 2020/0211929) in view of Koide (US Publication 2018/0033800), Ha (US Publication 2014/0246687), Tomoda (US Publication 2017/0140679) and in further view of Akimoto (US Publication 2018/0321766).
Regarding dependent claim 7, Sugis, as modified by Koide, Ha and Tomoda, discloses the tiled apparatus of claim 5, wherein:
The combination of references do not explicitly disclose:
the second substrate is combined with the first substrate in a staggered structure to expose the first through-hole terminal
However, in the same field of endeavor, Akimoto illustrates in Fig. 2 of having a through hole in a peripheral area, 11 which is exposed due to a staggering of two substrates, 70 and 51.
The combination of references disclose a base process/product of first and second substrate in a staggered structure and a first through-hole terminal which the claimed invention can be seen as an improvement in that the terminal provides a connection point between the display area and signal wires.  Akimoto teaches a known technique of having a first and second substrate in a staggered configuration to expose a through-hole terminal that is comparable to the base process/product.
Akimoto’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product in the combination of references and the results would have been predictable and resulted in the first and second substrate in a staggered structure for exposing a first through-hole terminal which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 8, Sugis, as modified by Koide, Ha Tomoda and Akimoto, discloses the tiled display apparatus of claim 7, wherein:
the first substrate of a first display panel of the plurality of display panels overlaps the second substrate of a second display panel of the plurality of display panels, which is adjacent to the first peripheral area of the first display panel, and the second substrate of the first display panel overlaps the first substrate of a third display panel of the plurality of display panels, which is adjacent to a second peripheral area of the first display panel opposite to the first peripheral area of the first display panel (Sugis illustrates the above limitations in combination with Figs. 10D, 12D, 13C, 14A, etc…).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugisawa (hereinafter “Sugis”) (US Publication 2020/0211929) in view of in view of Koide (US Publication 2018/0033800), Ha (US Publication 2014/0246687) Tomoda (US Publication 2017/0140679) in further view of Akimoto (US Publication 2018/0321766).
Regarding dependent claim 14, Sugis, as modified by Koide, Ha and Tomoda, discloses the tiled display apparatus of claim 12, wherein:
the first substrate and the second substrate are combined in a staggered structure to expose the second external signal line disposed in the second peripheral area of the first substrate (Koide illustrates the first and second substrate are combined in a staggered structure to expose the second external signal line, W4);
Although the combination of references disclose having a first and second substrate in a staggered (Sugis, Z1-Z2 direction, Fig. 14A; Koide, Y-direction, Fig. 1) configuration as well as a second through-hole terminal, Koide does not explicitly teach:
and the second through-hole terminal disposed in the first peripheral area of the second substrate.
However, in the same field of endeavor, Akimoto illustrates in Fig. 2 of having a through hole in a peripheral area, 11 which is exposed due to a staggering of two substrates, 70 and 51.
The combination of references disclose a base process/product of first and second substrate in a staggered structure and a first through-hole terminal which the claimed invention can be seen as an improvement in that the terminal provides a connection point between the display area and signal wires.  Akimoto teaches a known technique of having a first and second substrate in a staggered configuration to expose a through-hole terminal that is comparable to the base process/product.
Akimoto’s known technique as cited above would have been recognized by one skilled in the art as applicable to the base process/product in the combination of references and the results would have been predictable and resulted in the first and second substrate in a staggered structure for exposing a second through-hole terminal which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugisawa (hereinafter “Sugis”) (US Publication 2020/0211929) in view of in view of Koide (US Publication 2018/0033800), Ha (US Publication 2014/0246687), Tomoda (US Publication 2017/0140679) and in further view of Park (US Publication 2020/0152842).
Regarding dependent claim 18, Sugis, as modified by the above references, discloses the tiled display apparatus of claim 12, wherein the second external signal line comprises: 
Although the combination of references disclose an external signal line extending from a display area, as illustrated in Koide, Fig. 1 (second external signal line, W4), the references do not explicitly disclose:
a first line layer…; a buffer layer disposed over the first line layer; and a second line layer disposed on the buffer layer and connected to the first line layer.
However, in the field of displays, Park discloses in [0058] that circuit lines can have a multilayer structure including the structure of Titanium/Aluminum/Titanium ([0058]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second external signal line in the combination of references, to include the feature of a signal line having a structure of three stacked layers, as disclosed by Park to provide circuit lines having excellent flexibility ([0057]).
a first line layer extending from a display area and a peripheral area of the first substrate; (The combination of references provide three layers in the second external signal line thereby providing a first line layer extending from a display area and a peripheral area of the first substrate (taught by Koide)).
Regarding dependent claim 19, Sugis, as modified by the above references, discloses the tiled display apparatus of claim 18, wherein:
the buffer layer comprises an elastic material (Aluminum has a known elastic modulus (coefficient of elasticity) and is therefore considered an elastic material).
Regarding dependent claim 20, Sugis, as modified by the above references, discloses the tiled display apparatus of claim 18, but do not explicitly disclose, wherein:
the buffer layer has a thickness in a range of about 50 micrometers to about 100 micrometers.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the buffer layer have a thickness range of 50 to 100 micrometers because Applicant has not disclosed that the claimed thickness provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a thickness to meet the design requirements of device as would be known to one of ordinary skill in the art.  Therefore, it would have been an obvious matter of design choice to have the claimed thickness.
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent 6,885,157 to Cok discloses a display panel having through hole components and a connection area to external portions of the display (See Fig. 1), but does not disclose the limitations of claims 1 and 5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693